UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 Form 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 or 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-16704 PROVIDENCE AND WORCESTER RAILROAD COMPANY (Exact name of registrant as specified in its charter) Rhode Island 05-0344399 (State or other jurisdiction of I.R.S. Employer Identification No. incorporation or organization) 75 Hammond Street, Worcester, Massachusetts (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(508) 755-4000 Securities registered pursuant to Section 12(b) of the Act: Name of each exchange Title of Each Classon which registered Not ApplicableNot Applicable Securities registered pursuant to Section 12(g) of the Act: Common stock, $.50 par value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes¨ Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes¨ Nox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨ No¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer ¨(do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes¨ Nox As of June30, 2010, the aggregate market value of the voting stock held by non-affiliates of the Registrant was $28,072,429 (For this purpose, all directors of the Registrant are considered affiliates.) As of March18, 2011, the Registrant had 4,824,915 shares of Common Stock outstanding. Documents Incorporated by Reference - Portions of the Registrant’s Proxy Statement for the 2011 Annual Meeting of Shareholders to be held on April27, 2011, are incorporated by reference into PartIII of this Form10-K. Exhibit Index - Page IV-1. IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON APRIL27, 2011. The Company’s Proxy Statement, sample proxy card and 2010 Annual Report on Form10-K are available at:www.edocumentview.com/pwx. Providence and Worcester Railroad Company FORM 10-K For the Fiscal Year Ended December 31, 2010 INDEX PAGE NO. PART I ITEM 1. Business I-2 ITEM 1A. Risk Factors I-7 ITEM 2. Properties I-10 ITEM 3. Legal Proceedings I-12 ITEM 4. (Removed and Reserved) I-13 PART II ITEM 5. Market for Registrant’s Common Stock and Related Stockholder Matters and Issuer Purchases of Equity Securities II-1 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations II-2 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk II-8 ITEM 8. Financial Statements and Supplementary Data II-9 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure II-27 ITEM 9A. Controls and Procedures II-27 ITEM 9B. Other Information II-28 PART III ITEM 10. Directors, Executive Officers and Corporate Governance III-1 ITEM 11. Executive Compensation III-1 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters III-1 ITEM 13. Certain Relationships and Related Transactions and Director Independence III-2 ITEM 14. Principal Accounting Fees and Services III-2 PART IV ITEM 15. Exhibits and Financial Statement Schedules IV-1 Signatures IV-2 Forward Looking Statements The statements contained in Item 1 “Business”, Item 1A “Risk Factors” and Item 7 “Management’s Discussions and Analysis of Financial Condition and Results of Operations” which are not historical are “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, which represent the Company’s beliefs or expectations concerning future events. The Company cautions that these statements are further qualified by important factors that could cause results to differ from those in the forward-looking statements including, but not limited to, the matters listed In Item 1A “Risk Factors”. Explanatory Note On March 22, 2011, Audit Committee of the Board of Directors of Providence and Worcester Railroad Company (“P&W” or the “Company”) determined that (i) the Company’s previously-issued financial statements for fiscal years ended December 31, 2008 and 2009 included in its annual reports on Form 10-K for those fiscal years, and (ii) the condensed financial statements for the periods within fiscal years ended December 31, 2008 and 2009, included in its quarterly reports on Form 10-Q for those interim periods, contained errors.As a result, financial statements for the periods identified and any accompanying reports of the Company’s independent registered public accounting firm should no longer be relied upon.The Company is restating its previously-issued balance sheet as of December 31, 2009, and the related statements of operations, cash flows and shareholders’ equity for each of the fiscal year ended December 31, 2009. Previously-filed annual reports on Form 10-K and quarterly reports on Form 10-Q affected by the restatements have not been amended and should not be relied upon. In 2004, Congress adopted Section 45G of the Internal Revenue Code of 1986 for tax years beginning after December 31, 2004.Section 45G permits qualified railroads, of which the Company is one, the benefit of a railroad track maintenance credit equal to 50% of the qualified railroad track maintenance expenditures paid or incurred.Under the provisions of Section 45G, the Company is allowed to take a credit equal to $3,500 multiplied by (a) the number of railroad track miles owned or leased by the Company as of the close of the taxable year, and (b) the number of miles assigned for this purpose to the Company by another eligible Class 2 or Class 3 railroad which owns or leases such railroad track as of the close of the taxable year.Section 45G(e)(iii) requires that if the credits are allowed under the Section, the basis of the track must be reduced by the amount of the credit so allowed.For the year ended 2005, the Company and third-party professionals determined, based on the statutory language, that no basis reduction was required since the Company had not used the credit to reduce its income tax obligation.In 2007, the Internal Revenue Service adopted regulations requiring companies to reduce the cost basis of qualified track or other related track structures for Federal income tax purposes for the taxable year in which the qualified railroad track maintenance expense is incurred (as opposed to actually utilized). During the years ended 2005 through 2008, the Company determined and elected the credit on its Federal income tax return.The Company did not record, in its financial statements, the deferred tax liability resulting from the basis adjustments for each of the years 2005 through 2008, inclusive. In addition, during the years ended 2005 through 2009 the Company misapplied the guidance provided by Accounting Standards Codification 740, “Income Taxes” (“ASC 740”) regarding the calculation and requirements for valuation allowances against deferred tax assets.Under the guidance provided by ASC 740, the Company has determined that full valuation allowances should not have been recorded in its financial statements for the credits related to the years ended 2005 through 2008, which also resulted in additional valuation allowances not being recorded in 2009. See Note 2 to the Company’s financial statements at II-18 hereof. The Company has also determined that a material weakness exists as it pertains to the financial reporting of the income tax provision.For additional information , see Part II, Item 9A Control Procedures on page II-27. I - 1 PART I Item 1. Business The Company is a regional freight railroad as defined by the Association of American Railroads (“AAR”) operating in Massachusetts, Rhode Island, Connecticut and New York.The Company is the only interstate freight carrier serving the State of Rhode Island and possesses the exclusive and perpetual right to conduct freight operations over Amtrak’s Northeast Corridor between New Haven, Connecticut and the Massachusetts/Rhode Island border. Since commencing independent operations in 1973, the Company, through a series of acquisitions of connecting lines and trackage rights agreements, has grown from 45 miles of track to its current system of approximately 516 miles.P&W services the largest international double-stack intermodal terminal facility in New England in Worcester, Massachusetts, a strategic location for regional transportation and distribution enterprises. The Company transports a wide variety of commodities for its customers, including automobiles, construction aggregates, iron and steel products, chemicals and plastics (including ethanol), lumber, scrap metals, plastic resins, cement, coal, construction and demolition debris, and processed foods and edible foodstuffs, such as corn syrup and vegetable oils.Its customers include Exxon Mobil Corporation, Ford Motor Company, Frito-Lay, Inc., Global Industries, Inc., GDF SUEZ Energy North America, International Paper Company, Lehigh Cement, Cargill, Inc., Northeast Utilities, Nucor Steel, Rawson Materials, Renewable Products Marketing Group, Subaru of New England, The Dow Chemical Company,Tilcon Connecticut, Inc. and Toray Plastics (America), Inc.In 2010, P&W transported 35,690 carloads of freight and 10,729 intermodal containers.The Company also generates income through sales of properties, grants of easements and licenses and leases of land and tracks and the provision of various mechanical services to other railroads. P&W’s connections to multiple Class I railroads (operating revenues in excess of $378.8 million under the definition of the Surface Transportation Board (“STB”)), either directly or through connections with regional and short-line carriers, provide the Company with a competitive advantage by allowing it to offer various pricing and routing alternatives to its customers.In addition, the Company’s commitment to maintaining its track and equipment to high standards enables P&W to provide fast, reliable and efficient service. Industry Overview General Freight railroads are divided into different classes by the STB and the AAR.As a result of mergers and consolidations, there are only seven Class I railroads in North America today.Class I railroads account for a majority of North America’s rail freight business. The freight rail industry underwent revitalization after the passage of the Staggers Rail Act in 1980 (the “Staggers Rail Act”) which deregulated the pricing and types of services provided by railroads.As a result, railroads were able to achieve significant productivity gains and operating cost decreases while gaining pricing flexibility.Freight rail service became more competitive with other transportation modes with respect to both quality and price. Since 1980, the volume of freight moved by rail rose dramatically and profitability improved significantly, with the exception of the recent period of economic downturn. One result of revitalization of the industry has been the growth of regional (over 350 miles) and short-line railroads which was fueled by Class I railroads’ divestiture of certain branch lines in order to focus on their long-haul core systems.There are now more than550of these regional and short-line railroads in the United States.They operate in all of the 48 contiguous states comprising the continental United States, plus Alaska, account for 32% of all rail track, employ about 11% of all rail workers and generate about 7% of all rail revenues. Generally, freight railroads handle two types of traffic: conventional carloads and intermodal containers used in the shipment of goods via more than one mode of transportation, e.g., by ship, rail and truck. By using a hub-and-spoke approach to shipping, multiple containers can be moved by rail to and from an intermodal terminal and then either delivered to their final destinations by truck or transferred to ship for export.During the period 1996-1997, commodity shippers increasingly turned to intermodal transportation principally as an alternative to long-haul trucking.The development of new intermodal technology, which allows containers to be moved by rail double- stacked (i.e., stacked one on top of the other) on specially designed railcars, together with increasing highway traffic congestion, contributed to this trend.Beginning with the second quarter of 2007 and continuing well into 2010, the number of containers arriving in southern New England by way of landbridge (across the continental United States) declined, as containers began being routed from Far East ports directly to East Coast ports over all-water routes.A number of factors including, but not limited to, an improvement in economic conditions are believed to have contributed to an increase of 264 containers being handled by the Company during 2010 compared with 2009. I - 2 Regional Developments Over the past decade, a number of development projects within the Company’s service area have been completed. Some have increased port capacity along the extensive coastline of southern New England and improved the intermodal transportation and distribution infrastructure in the region, while others have improved the Company’s connections to Class I carriers servicing southern New England.This infrastructure presents the Company with multiple opportunities for increased business and routing options, enhancing its customers’ market access. Quonset/Davisville The State of Rhode Island and the federal government are continuing redevelopment efforts on a 1,000 acre portion of the former naval facility at Quonset/Davisville for an active port and industrial park that houses a number of rail-oriented industries and an auto port.Construction of a freight rail improvement project, providing additional track capacity and Phase 1 double-stack clearances on the Northeast Corridor between Quonset/Davisville and Boston Switch, the connection of the Northeast Corridor to the Company’s mainline at Central Falls, RI, was completed in October 2006.Shipment of automobiles by rail commenced in the fall of 2007. The Company handled 1,022 autoracks in 2009 and 3,220 autoracks in 2010. Port of Providence Infrastructure improvements undertaken by the Port of Providence and the Company in 2003, including the installation of paving, lighting and “on dock” rail, have accommodated substantial growth in the Company’s movement of imported coal to inland markets.Coal was a significant source of revenue for the Company during 2008 and, after a significant decline in 2009, regained its importance as a source of revenues during 2010 with 3,155 carloads moved during the period.The Company continues to move coal. In October2006, the Company initiated rehabilitation of a substantial portion of its South Providence yard to facilitate handling unit trains of ethanol.This commodity is being transported by rail throughout the country and is a component of the gasoline mix available at gasoline service stations throughout southern New England.Rehabilitation was completed and shipments of ethanol commenced during the third quarter of 2007.During 2010, the Company moved 4,168 carloads of ethanol. Middletown/Hartford Line The Company operates between Middletown and Rocky Hill. New London and Willimantic Interchanges Through its New London interchange with the New England Central Railroad (“NECR”), P&W interchanges traffic with the Canadian National Railway (“CN”) and the Canadian Pacific Railway (“CP”).With the Company’s reactivation of the Willimantic Interchange in late 2007, across a route with improved overhead clearances to NECR, the Willimantic Branch became the primary interchange route to NECR and further strengthened the Company’s connections with CP via the Vermont Rail Systems’ Green Mountain Gateway at Bellows Falls, Vermont and CN via St. Albans, Vermont.The Company intends to complete a rehabilitation of the Willimantic Branch in 2011 and has secured bank financing to purchase new 115 lb. rail and complete its installation. Railroad Operations The Company’s rail freight system comprises approximately 516 miles of track.The Company interchanges freight traffic:with CSX Transportation (“CSXT”) at Worcester, Massachusetts and at New Haven, Connecticut; with Pan Am Railways at Worcester, Massachusetts; with Pan Am Southern (“PAS”) and Norfolk Southern Corporation (“NS”) via PAS at Gardner, Massachusetts; with NECR at New London and Willimantic, Connecticut; with CN and CP via the NECR; and with New York and Atlantic Railroad at Fresh Pond Junction on Long Island. Through its connections, P&W links more than 80 communities on its lines.The Company operates four classification yards (areas containing tracks used to group freight cars destined for a particular industry or interchange) located in Worcester, Massachusetts, Cumberland, Rhode Island and Plainfield and New Haven, Connecticut. I - 3 The Company is dependent upon the railroads with which it interchanges freight traffic to enable it to properly service its customers at competitive rates.Failure of any of these connecting railroads to provide adequate service at reasonable rates can result in a loss of freight customers and revenues. By agreement with a private operator, the Companyservices an approved customs intermodal yard in Worcester.A customs intermodal yard is an area containing tracks used for the loading and unloading of containers. This yard is U.S. Customs bonded, and international traffic must be inspected and approved by U.S. Customs officials.The intermodal yard serves primarily as a terminal for movement of container traffic from the Far East, Southeast Asia and Europe destined for points in New England.Container ship lines utilize double-stack train service through this terminal, which declined significantly beginning in 2007 and reached its lowest traffic counts in 2009.In 2010, 10,729 containers were handled, representing an improvement of 264 containers over 2009.P&W is working closely with the terminal operator to develop relationships with steamship lines involved in international intermodal transportation.The Company and CN have entered into an Intermodal Haulage Agreement with respect to international intermodal containers to and from Canadian ports. Seasonality Historically, the Company’s operating revenues are lowest for the first quarter due to the lesser volume of construction aggregates shipments during this period and winter weather conditions. Customers The Company serves approximately 160customers in Massachusetts, Rhode Island, Connecticut and New York.The Company’s ten (10) largest customers account for more than half of its operating revenues.Though no single customer accounted for 10% or more of its total operating revenues in 2010, agreements by individual shippers with Motiva Enterprises LLC, which operates a petroleum blending terminal located in Providence, Rhode Island, accounted for more than 10% of the Company’s operating revenues. Markets The Company transports a wide variety of commodities for its customers.In recent years, chemicals and plastics (including ethanol) and construction aggregates were the two largest commodity groups transported by the Company, constituting 44% and 14%, respectively, of conventional carload freight revenues in 2010.The following table summarizes the Company’s conventional carload freight revenues by commodity group as a percentage of such revenues: Commodity Automobiles 8
